Citation Nr: 1716318	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-12 260	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A preliminary review of the record shows that in his April 2013 substantive appeal, via VA Form 9, the Veteran requested a Board hearing.  A letter dated October 15, 2015 was sent to the Veteran informing him that a videoconference hearing had been scheduled for December 18, 2015 at the Newark VA RO.  The letter stated that the Veteran could reschedule up to two weeks before the scheduled hearing date by showing good cause.  He was also informed that if good cause was not found, he would promptly be informed that the opportunity to appear for the originally scheduled hearing date would remain available.

In a statement, received a day prior to the scheduled hearing, the Veteran requested that the hearing be rescheduled as he was in the process of retrieving additional evidence to present to the VLJ.  See VA Form 21-4138, received on December 17, 2015.  There is no indication from the record that he was subsequently sent a letter either rescheduling the hearing or finding that good cause to reschedule had not been found.  The record does reflect that the Veteran was subsequently recorded as a "no show" for the previously scheduled December 18, 2015, Board videoconference hearing.

There is no indication from the record that the Veteran has withdrawn the hearing request.  Thus, a remand is necessary in order to schedule a new Board videoconference hearing as requested.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

